
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

Promissory Note D with a maximum principal amount of $40 million.


PROMISSORY NOTE D


$40,000,000.00   December 10, 2002


        THIS PROMISSORY NOTE D IS A REVOLVING LINE OF CREDIT NOTE.

        FOR VALUE RECEIVED, the undersigned, GREAT LAKES REIT, L.P., a Delaware
limited partnership ("Maker"), hereby promises to pay to the order of SECURITY
LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation, or any subsequent
holder(s) hereof ("Payee"), at the office of Payee, c/o ING Investment
Management LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia
30327-4349, or at such other place as Payee may from time to time designate in
writing, the principal sum of FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00)
and interest thereon from and after the date of disbursement hereunder (except
as otherwise provided in the section entitled "Options to Extend Call Dates and
Convert Note Rate" as hereinafter set forth, the "Conversion Section" and in the
section entitled "Option to Fix Rate" as hereinafter set forth, the "Fixed Rate
Section"), both principal and interest to be paid in lawful money of the United
States of America, as follows (except as otherwise provided in the Conversion
Section and the Fixed Rate Section).

        The interest rate shall be determined by Payee calculated at one hundred
sixty (160) basis points ("Spread") over the thirty (30) day London Interbank
Offered Rate as reported in The Wall Street Journal or similar publication
("LIBOR Rate"; the LIBOR Rate plus the Spread, the "Note Rate"). In the event
the LIBOR Rate ceases to be published or is otherwise unascertainable, Payee
shall select a comparable reference rate as the new index for purposes of
calculating the Note Rate and the Adjusted Monthly Payment (as hereinafter
defined). The Note Rate shall be adjusted by Payee every thirty (30) days on the
first day of a calendar month ("Adjustment Date") based on the then applicable
LIBOR Rate plus the Spread. The initial LIBOR Rate shall be one and forty-four
one hundredths percent per annum (1.44%) and corresponding Note Rate shall be
three and four one hundredths percent per annum (3.04%). The first Adjustment
Date will not occur until February 1, 2003 (the first day of the second full
calendar month following the date hereof). Each successive twelve month period
beginning the first day of the calendar month following the date hereof shall be
a "Loan Year" (for example, Loan Year 1 will commence on the first day of the
calendar month following the date hereof, Loan Year 2 will commence on the one
(1) year anniversary of the first day of the calendar month following the date
hereof, etc.). Each successive calendar month beginning the first day of the
calendar month following the date hereof shall be a "Loan Month" (for example,
Loan Month 1 will commence on the first day of the calendar month following the
date hereof, Loan Month 2 will commence on the first day of the second calendar
month following the date hereof, etc.). Notwithstanding anything to the contrary
provided above and except with respect to the initial LIBOR Rate, the
determination by Payee of adjustments to the LIBOR Rate shall be made two
(2) London banking days prior to the applicable Adjustment Date.

        Maker shall have a revolving line of credit and may request advances
during the first sixty (60) Loan Months (i.e., on or before December 31, 2007),
which when added to the outstanding principal balance of this Note on the
advance date may bring the total principal balance up to, but not to exceed,
$40,000,000.00 (the "Revolver Limit") at any time, upon ten (10) days prior
written notice from Maker delivered to Payee, subject to the terms of
Section 6.02 of the Loan Agreement (as hereinafter defined). In order to
exercise such right for an advance, there may not exist any Event of Default (as
hereinafter defined). Disbursement of any such draw must occur on the first day
of a Loan Month. Such draw will bear interest at the Note Rate then in effect
with respect to the principal balance outstanding. The monthly installments of
interest only or the Adjusted Monthly Payments (as hereinafter defined), as
applicable, will be re-adjusted effective as of the first day of the Loan Month

--------------------------------------------------------------------------------


immediately following disbursement of the advanced or readvanced funds
("Advance/ Readvance Adjustment").

        Notwithstanding the maximum principal amount of this Note, in no event
shall Payee be required to advance funds or readvance funds (i) if an Event of
Default exists, (ii) in an amount which would exceed the difference between
$40,000,000 less any proceeds or awards from any casualty or condemnation event
which are applied to the indebtedness of this Note any time during the term
hereof, or (iii) after December 31, 2007, at which time the then outstanding
principal balance of this Note will be fixed with no further advances or
readvances permitted, and the Amortization Period, as hereinafter defined, will
begin on January 1, 2008 (the "Amortization Commencement Date"). Maker must
specify in writing no later than fifteen (15) days prior to the date of this
Note the amount to be drawn on the date of this Note. In no event shall Maker's
outstanding principal balance drawn and outstanding balance at any time be less
than $2,000,000.00 (the "Revolver Floor").

        Payments of interest only shall be due monthly in arrears on the first
day of the month (the "Installment Date") based upon the then applicable Note
Rate effective as of the immediately preceding Adjustment Date (or, for the
first payment, based upon the initial Note Rate determined prior to the date of
this Note, together with, in addition, an annual principal paydown of $1,000 on
December 1, 2003, December 1, 2004, December 1, 2005, December 1, 2006, and
December 1, 2007 followed by payments of principal and interest on the balance
outstanding on January 1, 2008 utilizing a twenty (20) year amortization
schedule. The entire amount of outstanding principal and all unpaid accrued
interest thereon will be immediately due and payable on January 1, 2031 (the
"Maturity Date"). The interest only payments shall be made based upon the
outstanding principal balance of this Note and the then applicable Note Rate
based upon the immediately preceding Adjustment Date. The Note Rate shall adjust
on each next applicable Adjustment Date, and the installments due and payable
through the next Adjustment Date shall be adjusted based upon the new applicable
Note Rate, which adjustments of payments shall continue until this Note is
repaid in full on the Maturity Date.

        Beginning on the Amortization Commencement Date, the principal balance
outstanding of this Note shall be frozen and fixed, and no further advances or
readvances of principal of this Note shall be permitted notwithstanding anything
in this Note to the contrary. The balance outstanding of this Note shall begin
amortizing on a twenty (20) year amortization schedule (calculated on the basis
of a 360 day year) (the "Amortization Period") and, payments of principal and
interest shall be due monthly commencing on February 1, 2008 based upon the
Amortization Period in an amount sufficient to fully amortize the Note by the
Maturity Date. Thereafter, on each Installment Date, the amortized monthly
installments shall be due based upon the Note Rate in effect the immediately
preceding Adjustment Date, and the Note Rate shall adjust in accordance with the
preceding paragraphs, and the principal balance of this Note shall be
re-amortized by Payee over the then remaining Amortization Period at the new
Loan Rate to determine the monthly payment of principal and interest necessary
to pay this Note in full on the Maturity Date in substantially equal
installments (the "Adjusted Monthly Payment"). On the next Installment Date, the
Maker shall pay monthly installments of principal and interest based upon the
Adjusted Monthly Payment determined on the immediately preceding Adjustment
Date. Throughout the remaining term of this Note to the Maturity Date, the Note
Rate and monthly payments shall continue to adjust as provided herein to fully
amortize this Note by the Maturity Date.

        Notwithstanding any provisions of this Note to the contrary (except as
otherwise provided in the Conversion Section and the Fixed Rate Section), the
Payee reserves the right (the "Call Option") to declare the entire amount of
outstanding principal of this Note, interest and all other sums remaining unpaid
hereunder and under the Mortgage to be due and payable on any one of the
following dates (each referred to as a "Call Date," and collectively the "Call
Dates"):

January 1, 2008;

January 1, 2013;

2

--------------------------------------------------------------------------------

January 1, 2018; and

January 1, 2023.

Such right shall be exercised by Payee, in its sole and absolute discretion, by
giving written notice to Maker at least six (6) months prior to the Call Date as
to which Payee is electing, which notice shall refer to this Note and state the
Call Date elected by Payee. The exercise of such right by Payee shall not
relieve Maker of its obligation to make scheduled payments hereunder, or to pay
any other sums due and owing hereunder, between the date of such notice and the
elected Call Date. Except as otherwise provided in the Conversion Section, the
exercise of such right by Payee will result in the original principal amount of
this Note not having been fully amortized by the payment of the monthly
installments hereunder prior to the exercised Call Date, and Maker shall be
obligated to make a payment of the entire amount of outstanding principal of
this Note and interest and all other sums remaining unpaid hereunder and under
the Mortgage on the Call Date.

        All payments on account of the Indebtedness (as hereinafter defined)
shall be applied: (i) first, to further advances, if any, made by the Payee as
provided in the Loan Documents (as hereinafter defined); (ii) next, to any Late
Charge (as hereinafter defined); (iii) next, to interest at the Default Rate (as
hereinafter defined), if applicable; (iv) next, to the Prepayment Premium (as
hereinafter defined), if applicable; (v) next, to interest at the Note Rate (or
the Note Float Rate, if applicable) on the unpaid principal balance of this Note
unless interest at the Default Rate is applicable; and (vi) last, to reduce the
unpaid principal balance of this Note. Interest shall be calculated on the basis
of a year consisting of 360 days and with twelve thirty-day months, except that
interest due and payable for less than a full month shall be calculated by
multiplying the actual number of days elapsed in such period by a daily interest
rate based on a 360-day year. As used herein, the term "Indebtedness" shall mean
the aggregate of the unpaid principal amount of this Note, accrued interest, all
Late Charges, any Prepayment Premium, and advances made by Payee under the Loan
Documents.

        In the event any installment of principal or interest due hereunder, or
any escrow fund payment for real estate taxes, assessments, other similar
charges or insurance premiums due under the Mortgage shall be more than ten
(10) days overdue, Maker shall pay to the holder hereof a late charge ("Late
Charge") of four cents ($.04) for each dollar so overdue or, if less, the
maximum amount permitted under applicable law, in order to defray part of the
cost of collection and of handling delinquent payments.

        The terms of this Note are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to the Payee exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or any other
documents securing the Indebtedness at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under applicable law;
and if for any reason whatsoever Payee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal portion of the
Indebtedness (whether or not then due and payable) and not to the payment of
interest.

        Payment of this Note is secured by the following mortgages (collectively
the "Mortgage") dated on or about this same date by Maker, as mortgagor, for the
benefit of Payee and Equitable Life Insurance Company of Iowa, as mortgagee,
encumbering certain real estate and other property interests situated in the
States of Illinois, Wisconsin, Michigan, Minnesota and Ohio, and more
particularly described in the Mortgage (the "Premises"):

      (xvi)  Mortgage, Security Agreement, Financing Statement and Fixture
Filing, with respect to real property located in the State of Illinois (which
may be exercised in counterparts);

3

--------------------------------------------------------------------------------

    (xvii)  Mortgage, Security Agreement, Financing Statement and Fixture
Filing, with respect to real property located in the State of Wisconsin (which
may be exercised in counterparts);

    (xviii)  Mortgage, Security Agreement, Financing Statement and Fixture
Filing, with respect to real property located in the State of Michigan (which
may be exercised in counterparts);

      (xix)Mortgage, Security Agreement, Financing Statement and Fixture Filing,
with respect to real property located in the State of Minnesota; and

      (xx)  Mortgage, Security Agreement, Financing Statement and Fixture
Filing, with respect to real property located in the State of Ohio.

        This Note, the Mortgage, and all other instruments now or hereafter
evidencing, securing or guarantying the loan evidenced hereby are sometimes
collectively referred to as the "Loan Documents". The Mortgage contains "due on
sale or further encumbrance" provisions which, together with all other terms of
the Mortgage, are incorporated herein by this reference.

        The principal of this Note may be prepaid in whole or part on any date
subject to the conditions set forth herein. In order to exercise either right of
drawing or repayment of funds, Maker must, not later than ten (10) days prior to
such draw or repayment, deliver written notice to Payee that Maker intends to
draw or prepay this Note. In the event Maker has exercised its Fixed Rate Option
(as hereinafter defined) then the Fixed Prepayment Premium (as hereinafter
defined) shall be payable for any prepayment of the Fixed Portion (as
hereinafter defined). In the event Maker draws or repays this Note, the monthly
interest only payment or Adjusted Monthly Payment, as applicable, shall be
readjusted effective the first day of the immediately succeeding Loan Month
following such draw or repayment based upon the then applicable Note Rate and
the principal balance outstanding of this Note with the first such adjusted
payment to reflect on a per diem basis interest on both the principal balance
outstanding prior to the date of draw or repayment and the reduced or increased
principal balance outstanding beginning the date of such draw or repayment (the
"Interim Adjustment"). Notwithstanding any such draw or repayment and Interim
Adjustment, the Note Rate thereafter will continue to adjust on the established
Adjustment Dates as hereinbefore provided. In no event shall Maker be entitled
to draw an amount which, when combined with the principal balance outstanding of
this Note, would exceed the Revolver Limit, nor shall Maker be entitled to
prepay the principal balance to an amount less than the Revolver Floor.

        Maker shall pay Payee each month on the Installment Date, in addition to
the required monthly payment, a charge equal to (x) 1/12 times (y) one tenth of
one percent (0.1%) times (z) the difference between the Revolver Limit and the
outstanding principal balance of this Note on such Installment Date.

        Maker shall have a revolving line of credit and may draw, repay and
redraw amounts that, when added to the outstanding principal balance of this
Note, may bring the total principal balance up to the Revolver Limit (or lesser
amount as determined in Section 3.07 (the "Property Release Privilege") of that
certain Loan Agreement dated of even date herewith among Maker, Payee and
Equitable Life Insurance Company of Iowa (the "Loan Agreement"). In order to
exercise such right and to draw or redraw, there may not exist any Event of
Default. Draws will bear interest at the Note Rate then in effect with respect
to the principal balance then outstanding of this Note. The monthly installments
of interest only will be re-adjusted effective as of the first day of the Loan
Month immediately following disbursement of the draw or redrawn funds (the "Draw
Adjustment"). Once funds are drawn, the drawn or redrawn funds, which shall be
in an amount not less than $2,000,000, may not be prepaid for a period of two
(2) full Loan Months.

        Maker shall be limited to nine (9) requests for draws or readvance
within any 12-month period and Payee shall receive a processing fee of $1,000.00
for each draw. Each draw must be in the amount of not less than $2,000,000 up to
the Revolver Limit. In addition, Maker must pay all third party costs,

4

--------------------------------------------------------------------------------


fees and expenses incurred by Payee in connection with documenting the advance,
including without limitation, attorney's costs, fees and expenses and title
search and endorsement costs. Maker will provide a revolving credit title
endorsement to Payee's loan title policy or policies delivered as of the date of
this Note, and with each subsequent advance and/or readvance, a date down title
endorsement bringing forward the effective date of the policy or policies
through the date and time of disbursement of each such advance or readvance all
of which shall be funded through the title insurance company issuing said policy
or policies, showing no new exceptions to title since the date of this Note
unless approved in writing by Payee.

OPTIONS TO EXTEND CALL DATES AND CONVERT NOTE RATE

K.    Setting of Note Float Rate

        Except as otherwise provided in the Fixed Rate Section, in the event
Payee exercises its first Call Option on this Note on February 1, 2007, Maker
shall have the option ("Float Rate Option") to negate such exercised first Call
Option on this Note and to extend the accelerated term of this Note beyond the
exercised first Call Date, as if such first Call Option on this Note had never
been exercised by Payee, provided that Maker delivers written notice to Payee,
at least three (3) calendar months prior to the applicable exercised first Call
Date, of Maker's desire to negate such first Call Option and the other terms and
conditions of this Conversion Section are satisfied at least one (1) full
calendar month prior to the applicable first Call Date. If Maker delivers such
notice, the first Call Option shall become null and void and, this Note shall
continue to be repaid in accordance with the terms and provisions thereof;
provided, however, that effective as of the first day of the month immediately
preceding the first Call Date (the "Note Rate Adjustment Date"), the Note Rate
shall be converted by Payee to a floating interest rate based upon a spread
equal to the higher of (a) one hundred and seventy five (175) basis points (the
"Pre-Set Spread"), or (b) a negative two hundred sixty (-260) basis points plus
the Merrill Lynch Index (U.S. Corporates, BBB?A rated, 5?10 years) with an
inception date dated of 12/31/72 as reported by Bloomberg under ticker symbol is
currently "C6C0" (the "Merrill Index") less the LIBOR Rate, each in effect as of
two (2) business days prior to the Note Rate Adjustment Date (the spread
obtained using the Merrill Index hereinafter called the "Merrill Spread") (the
higher of the Pre-Set Spread the Merrill Spread is, hereinafter called the "Note
Float Spread"). The Note Float Spread plus the LIBOR Rate, as may be adjusted
from time to time as hereinafter provided, hereinafter the "Note Float Rate".
Upon the determination that either the Pre-Set Spread or the Merrill Spread is
the higher spread on the Float Determination Date (as hereinafter defined), then
such higher spread shall become the final Note Float Spread, which spread shall
remain constant throughout the remaining term of this Note. Commencing on the
Note Rate Adjustment Date, this Note shall bear interest at the initially
established Note Float Rate. The Note Float Rate shall be adjusted by Payee
every thirty (30) days, on the first day of a calendar month ("Float Adjustment
Date") based upon the then applicable LIBOR Rate plus the Note Float Spread. The
initial LIBOR Rate and the corresponding Note Float Rate shall be determined two
(2) business days prior to the Note Rate Adjustment Date (the "Float
Determination Date"). Each subsequent determination of the Note Float Rate shall
be made five (5) business days prior to the applicable Float Adjustment Date, to
be effective beginning with the next occurring Float Adjustment Date. Following
the Note Rate Adjustment Date, the first Float Adjustment Date shall occur on
the first Call Date. In the event the LIBOR Rate ceases to be published or is
otherwise unascertainable, Payee shall select a comparable reference rate as the
new index for purposes of calculating the Note Float Rate, principal and
interest installments and Float Adjusted Monthly Payment (as hereinafter
defined). Following the Note Rate Adjustment Date, the applicable "Default Rate"
on the applicable Note shall thereafter be a floating rate at five percent (5%)
in excess of the then applicable Note Float Rate.

L.    Adjustment of Payments

5

--------------------------------------------------------------------------------


        Effective on the Note Rate Adjustment Date, this Note will be
re?amortized over the then remaining amortization period of this Note on the
Note Rate Adjustment Date, and thereafter, payments of principal and interest
shall be due monthly in arrears on the first day of each month (the "Float
Installment Date") commencing with the first Call Date based upon then
applicable Note Float Rate effective as of the immediately preceding Adjustment
Date (or, for the first payment, based upon the initial Note Float Rate set on
the Note Rate Adjustment Date).

        Thereafter, on each Float Installment Date, the amortized monthly
installments shall be due based upon the Note Float Rate in effect the
immediately preceding Float Adjustment Date, the Note Float Rate shall adjust in
accordance with the immediately preceding paragraph, and the principal balance
of this Note shall be reamortized by Payee over the then remaining amortization
period as applicable for this Note at the new Note Float Rate to determine the
monthly payment of principal and interest necessary to pay this Note in full on
the Maturity Date in substantially equal installments (the "Float Adjusted
Monthly Payment"). On the next Float Installment Date, Maker shall pay monthly
installments of principal and interest based upon the Float Adjusted Monthly
Payment determined on the immediately preceding Float Adjustment Date.
Throughout the remaining term of this Note, the Note Float Rate and monthly
payments shall continue to adjust as provided herein to fully amortize this Note
by the Maturity Date.

M.  Establishment of Float Call Date

        In addition to the Call Dates subsequent to January 1, 2008,
hereinbefore set forth, Payee shall have the option ("Note Float Call Option")
to declare the entire amount of then outstanding principal and all unpaid
accrued interest on this Note, to be immediately due and payable on January 1,
2010. Such Note Float Call Option shall be exercised by Payee by giving written
notice to Maker at least six (6) months prior to the Note Float Call Date.

N.    Adjustment of Prepayment Privilege and Prepayment Premium

        Commencing effective as of the Note Rate Adjustment Date, the prepayment
privilege and the Prepayment Premium hereinbefore set forth in this Note, shall
be null and void and shall be replaced in their entirety with the following
provision.

        Except pursuant to the Property Release Privilege, no prepayment of the
principal of this Note shall be allowed prior to July 1, 2008 (the "Float Open
Date," and the period prior to such date, hereinafter the "Float Lock Out")
unless a fee of five tenths of one percent (0.5%) is paid Payee. Beginning with
the Float Open Date, the principal of this Note, may be prepaid in whole, but
not in part (except pursuant to the Property Release Privilege), on any regular
scheduled payment date, at par without any prepayment premium, fee or charge,
provided that not later than sixty (60) days prior to such prepayment, Maker
delivers written notice to Payee that Maker intends to prepay this Note, in full
on the date specified in such notice. In no event shall the amount prepaid be
less than the total Indebtedness. Notwithstanding the foregoing Float Lock Out,
no prepayment premium, fee or charge shall be payable for a prepayment during
such period which results from application of proceeds from insured damage,
condemnation or other taking of the Premises provided no Event of Default
exists.

O.    Restrictions on Option to Extend and Convert

        In the event Payee does not exercise Payee's right to call this Note on
the first Call Date or Maker does not prepay the total Indebtedness in full on
or before the first Call Date, the options provided in this Conversion Section
shall be null and void and of no further force and effect.

        Regardless of whether Maker elects to exercise its Float Rate Option,
the Maturity Date shall remain unchanged.

        A one-eighth of one percent fee on the outstanding principal balance of
this Note as of the Note Rate Adjustment Date is due from Maker to Payee,
payable no later than the Note Rate Adjustment

6

--------------------------------------------------------------------------------


Date, as a condition of the establishment of the Note Float Rate. If such fee is
not paid by such date, the total Indebtedness shall be immediately due and
payable on the first Call Date as if the Float Rate Option had never been
exercised by Maker.

[END OF CONVERSION SECTION]

OPTION TO FIX RATE

        Notwithstanding anything in this Note to the contrary, Maker may, during
the first 36 Loan Months (i.e. until December 31, 2005) with forty-five (45)
days prior written notice to Payee elect to fix the Note Rate or the Note Float
Rate, if applicable, for the remaining term of this Note ("Fixed Rate Option")
for all or a portion of the outstanding principal balance of this Note but not
less than $15,000,000 principal (the "Fixed Portion"). Any portion of the
outstanding principal balance which is not part of the Fixed Portion (the
"Floating Portion") shall remain subject of the Note Rate. In order to select
the Fixed Rate Option, the funds to be the Fixed Portion must have been drawn
and disbursed prior to the Fixed Rate Adjustment Date (as hereinafter defined)
and thereafter Maker shall have no further option to fix any other portion of
the Floating Portion and no rights to prepay and redraw any portion of the Fixed
Portion (even if previously repaid to Payee). Maker's notice to Payee of Maker's
exercise of the Fixed Rate Option shall specify a term for the fixed rate
period, which term shall be no less than three (3) years and no more than the
lesser of (i) seven (7) years, or (ii) the period of time remaining until
January 1, 2010 (the "Fixed Term"). Notwithstanding anything in this Note to the
contrary, the Amortization Period shall commence after the remaining interest
only period, and such Amortization Period shall be the twenty (20) year
amortization schedule so that the Fixed Portion would be fully amortized by the
Maturity Date. Payments on the Floating Portion continue as hereinbefore set
forth in this Note. If Maker elects the Fixed Rate Option, the interest on the
Fixed Portion shall be converted to a fixed rate (the "Fixed Rate") equal to the
greater of (i) one hundred sixty (160) basis points over the yield of the U.S.
Treasury reported on the Fixed Rate Determination Date (as hereinafter defined),
on the display designated as Screen "PX" on the Bloomberg Financial Markets
Services Screen ("Screen PX") (or such other display as may replace Screen PX)
for actively traded U.S. Treasury securities having a maturity equal to the
Fixed Term applicable pursuant to the terms of this Note (i.e. a three year
Treasury if a Fixed Term of three years is selected) (or if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported , as of the Fixed Rate
Determination Date, in Federal Reserve Statistical Release H.15 (519), or any
comparable successor publication, for actively traded U.S. Treasury securities
having a constant maturity equal to the Fixed Term), and such implied yields
will be determined, if necessary, by interpolating linearly between (a) the
actively traded U.S. Treasury security with the maturity closest to and greater
than the Fixed Term, and (b) the actively traded U.S. Treasury security with the
maturity closes to and less than the Fixed Term, or (ii) negative one hundred
eighteen (-118) basis points over the Merrill Index. In the event Maker elects
the Fixed Rate Option, in no event shall the Fixed Rate be less than six percent
(6%), regardless of whether clauses (i) and (ii) immediately preceding would
yield a lower interest rate. The Fixed Rate for the Fixed Portion shall be based
on the preceding calculation to be effective as of the first day of the second
full calendar month following Payee's receipt of Maker's written notice of
intent to fix the rate ("Fixed Rate Adjustment Date"). The Fixed Rate shall be
established by Payee within three (3) business days of Payee's receipt of
Maker's notice of intent to fix the rate (the "Fixed Rate Determination Date"),
with written concurrence by Maker. As of the Fixed Rate Adjustment Date, the
Fixed Portion shall bear interest at the Fixed Rate. Through January 1, 2008
Maker shall pay interest only installments on the first day of each Loan Month
with the $1,000 annual principal paydowns (which shall be applied to the Fixed
Portion), after which the Fixed Portion shall be amortized over the Amortization
Period commencing on the Amortization Commencement Date to be repaid in full by
equal monthly installments of principal and interest on a 20-year amortization
schedule until the Maturity Date (the "Fixed Rate Installments"). A fee is due
Payee at the

7

--------------------------------------------------------------------------------


time of conversion to the Fixed Rate, payable no later than the Fixed Rate
Adjustment Date, as a condition of the establishment of the Fixed Rate and
Adjusted Monthly Payment based on the Fixed Rate. Said fee shall be one-fourth
of one percent (1/4 %) times the then outstanding principal balance of the Fixed
Portion (the "Fixed Fee"). The Maturity Date and Call Dates on the Floating
Portion shall remain unchanged.

        Upon exercise of the Fixed Rate Option as provided herein, as to such
Fixed Portion only, the Call Option hereinbefore provided in this Note (and the
Call Dates) shall be of no further force and effect. At Payee's sole discretion,
notwithstanding the foregoing, Payee shall have the option (the "Fixed Call
Option") to declare the entire amount of then outstanding principal and all
unpaid accrued interest on the Fixed Portion to be immediately due and payable
on any one of the following "Fixed Call Dates." The first Fixed Call Date under
the Fixed Rate Option shall be a date which is the anniversary of the Fixed Rate
Adjustment Date multiplied by the number of years selected by Maker for the
Fixed Term period, and thereafter, each succeeding Fixed Call Date shall be the
fifth anniversary of the first Fixed Call Date (i.e. if Maker selects a four
year Fixed Term, and the Fixed Rate Adjustment Date is August 1, 2004, the first
"Fixed Call Date" would be August 1, 2008, and every 5th anniversary of that
date). Such Fixed Call Option shall be exercised by Payee by giving written
notice to Maker at least six (6) months prior to the applicable Fixed Call Date.
Each successive twelve-month period beginning the first day of the calendar
month following the Fixed Rate Adjustment Date shall be a "Fixed Loan Year." The
final Fixed Loan Year may be less than twelve full calendar months depending on
when the Maker elects to exercise its Fix Rate Option, but such partial year
shall still be considered to a Fixed Loan Year. The Maturity Date for both the
Fixed Portion and the Floating Portion shall remain unchanged.

        Maker may only exercise the Fix Rate Option if no Event of Default
exists as of the Fixed Rate Determination Date or the Fixed Rate Adjustment
Date. The conversion of all or a portion of the Note into a Fixed Rate, at
Payee's election in its sole discretion, shall be evidenced by a modification to
the Note and the Mortgage prepared by Payee's counsel executed by Maker and
Payee which must be executed prior to the Fixed Rate Adjustment Date. The
Payee's loan title policy must be down-dated to bring forward the effective date
through the date and time of such conversion and of recording of any such
modification agreement, continuing all coverage and endorsements from the
original policy through such time and containing no new exceptions since the
date of this Note. Maker shall pay all reasonable attorney's fees and expenses
for Payee's counsel and all title costs, fees and expenses in connection with
such down-dating.

        Upon converting to the Fixed Rate, the prepayment privilege for the
Fixed Portion of this Note shall be as follows. The principal of the Fixed
Portion, may be prepaid in whole, but not in part, except pursuant to the
Property Release Privilege on any regular Fixed Rate Installment date, provided
that: (1) not later than thirty (30) days prior to such prepayment, Maker
delivers written notice to Payee that Maker intends to prepay this Note on the
date specified in such notice; and, (2) Maker pays to Payee at the time of such
prepayment, a sum (the "Fixed Prepayment Premium") which, together with the
amount prepaid, is intended to be sufficient to enable Payee to invest in a U.S.
Treasury obligation or other similar investment selected by Payee for the
remaining term of the Fixed Portion, or to the next applicable Fixed Call Date,
whichever is closest to producing the same effective yield to maturity or to the
next applicable Fixed Call Date, whichever is closest, as the Fixed Portion.
Such Prepayment Premium shall be the sum of (a) the present value of the
scheduled monthly payments on the Fixed Portion from the date of prepayment to
the Maturity Date or the next applicable Call Date, whichever is closest, and
(b) the present value of the amount of principal and interest due on the Fixed
Portion on the Maturity Date or to the next applicable Fixed Call Date,
whichever is closest (assuming all scheduled monthly payments due prior to the
Maturity Date were made when due); minus (c) the outstanding principal balance
of the Fixed Portion as of the date of prepayment. The present values described
in (a) and (b) are computed on a monthly basis as of the date of prepayment,
discounted at the yield of the U.S. Treasury obligation closest in maturity to
the remaining term of the outstanding

8

--------------------------------------------------------------------------------

principal balance evidenced by this Note or to the next applicable Fixed Call
Date whichever is closest as report in The Wall Street Journal, or if The Wall
Street Journal is unavailable on such day, from the Federal Reserve Bank of New
York on the fifth business day preceding the date of prepayment.

        Except as provided in the next sentence, in no event shall the amount
prepaid be less than the total amount of the then outstanding principal and
accrued and unpaid interest on the Fixed Portion plus the Fixed Prepayment
Premium. In the event of acceleration of the Note at any time and subsequent
involuntary or voluntary prepayment, the Fixed Prepayment Premium shall be
payable except for a prepayment which results from (a) application of proceeds
from insured damage, condemnation or other taking of the Premises when no Event
of Default exists, and (b) as to any prepayment which is made within sixty (60)
days prior to the Maturity Date or any Fixed Call Date (regardless of whether
Payee has exercised its Fixed Call Option). In the event the Fixed Prepayment
Premium were ever construed by a court having jurisdiction thereof to be an
interest payment, in no event shall the Fixed Prepayment Premium exceed an
amount equal to the excess, if any, of (i) interest calculated at the highest
rate permitted by applicable law, as construed by courts having jurisdiction
thereof, on the principal balance of this Note from time to time outstanding
from the date thereof to the date of such payment, less (ii) interest
theretofore paid and accrued on this Note.

        The prepayment provisions provided in this Note prior to this Fixed Rate
Section shall be applicable to the Floating Portion.

        In the event Maker elects the Fixed Rate Option as provided herein for
all or a portion of the outstanding principal balance of this Note, the Float
Rate Option shall be null and void and the terms of the Conversion Section shall
be of no further force and effect.

[END OF FIXED RATE SECTION]

        It is hereby expressly agreed by Maker that time is of the essence in
the performance of this Note and that each of the following occurrences shall
constitute a default ("Event of Default") under this Note:

        (x)  The failure of the Maker to:

(a)make any payment of principal or interest under this Note within ten
(10) days after the same shall fall due, or

(b)comply with any of the other terms of this Note within thirty (30) days after
written notice of such failure has been given by Payee to Maker or within such
longer period of time, not to exceed an additional sixty (60) days, as may be
reasonably necessary to cure such non-compliance if Maker is diligently and with
continuity of effort pursuing such cure and the failure is susceptible of cure
within such additional sixty-day period.

        (xi)  The failure of Maker to make payment of any amount due the Payee
under any Loan Document other than this Note, on the date the same shall fall
due (including any applicable grace period).

      (xii)  The occurrence of any breach, default, event of default or failure
of performance (however denominated) under any Loan Document other than this
Note, and the expiration of any applicable cure period without the same having
been cured.

        From and after the date of the occurrence of any Event of Default and
continuing until such Event of Default is fully cured (if Maker is entitled
under this Note to cure such default) or until this Note is paid in full, the
Maker promises to pay interest on the principal balance of this Note then
outstanding at the rate (the "Default Rate") equal to the Note Rate (or the
applicable Note Float Rate if the Conversion Section is applicable) plus five
percent (5%) per annum or, if less, the maximum rate

9

--------------------------------------------------------------------------------

permitted under applicable law. Interest at the Default Rate shall accrue on the
amount of any judgment rendered hereon or in connection with any foreclosure of
the Mortgage. The Maker agrees that such additional interest which has accrued
shall be paid at the time of and as a condition precedent to the curing of such
Event of Default. During the existence of any such Event of Default Payee may
apply payments received on any amounts due hereunder or under the terms of any
of the Loan Documents as Payee shall determine.

        Payee shall have the following rights, powers, privileges, options and
remedies whenever any Event of Default shall occur under this Note:

        (x)  To foreclose, or exercise any power of sale under, the Mortgage.

        (xi)  To accelerate the maturity of the Indebtedness and declare the
entire unpaid principal balance of, and any unpaid interest then accrued on,
this Note, together with any Prepayment Premium, without demand or notice of any
kind to the Maker or any other person, to be immediately due and payable.

        (xii) To exercise any and all rights, powers, privileges, options and
remedies available at law or in equity and as provided in any of the Loan
Documents.

        Upon the occurrence of an Event of Default, the Maker expressly agrees
to pay all costs of collection and enforcement of every kind, including without
limitation, all reasonable attorneys' fees and expenses, court costs, costs of
title evidence and insurance, inspection and appraisal costs and expenses of
every kind incurred by Payee in connection with the protection or realization of
any or all of the security for this Note, whether or not any lawsuit is filed
with respect thereto. The occurrence of an Event of Default under this Note
shall constitute a default under each and all of the other Loan Documents.

        The rights, powers, privileges, options and remedies of Payee, as
provided in this Note, in any of the Loan Documents, or otherwise available at
law or in equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur. No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, the failure of the Payee after
the occurrence of any Event of Default to exercise Payee's right to declare the
Indebtedness remaining unmatured hereunder to be immediately due and payable
shall not constitute a waiver of such right in connection with any future Event
of Default. Acceleration of maturity, once elected by Payee, may be, in Payee's
sole and absolute discretion rescinded by Payee's written acknowledgment to that
effect, but without limiting the foregoing the tender and acceptance of partial
payment or partial performance shall not, by itself, in any way affect or
rescind such acceleration.

        Maker waives presentment for payment, demand, notice of nonpayment,
notice of dishonor, protest of any dishonor, notice of protest, notice of intent
to accelerate, notice of acceleration of maturity, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein, and agrees that
if there is more than one the party constituting the Maker, liability of each of
them hereunder shall be joint, several and unconditional without regard to the
liability of any other party and shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee; and Maker consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by Payee with respect to
the payment or other provisions of this Note, and to the release of any
collateral given to secure the payment hereof, or any part thereof, with

10

--------------------------------------------------------------------------------


or without substitution, and agrees that additional makers or guarantors may
become parties hereto without notice to any of them or affecting any of their
liability hereunder.

        Payee shall not by any acts of omission or commission be deemed to have
waived any rights or remedies hereunder unless such waiver is in writing and
signed by Payee, and then only to the extent specifically set forth therein; a
waiver in respect of one event shall not be construed as continuing or as a bar
to the exercise or waiver of such right or remedy in respect of a subsequent
event.

        All notices, demands, requests, and other communications desired or
required to be given hereunder ("Notices") shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.

        All Notices shall be deemed given and effective upon the earliest to
occur of: (x) the hand delivery of such Notice to the address for Notices;
(y) one business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (z) three business days after depositing the Notice in the United
States mail as set forth in (iii) above. All Notices shall be addressed to the
following addresses:


Maker:
 
Great Lakes REIT, L.P.
c/o Great Lakes REIT
823 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attention:    Chief Financial Officer
With a copy to:
 
Holland & Knight LLC
500 West Madison, Suite 4000
Chicago, Illinois 60661-2511
Attention:    Francis L. Keldermans, Esq.
Payee:
 
Security Life of Denver Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention:    Mortgage Loan Servicing Department
 
 
                            and
 
 
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention:    Real Estate Law Department
With a copy to:
 
Powell, Goldstein, Frazer & Murphy LLP
Sixteenth Floor
191 Peachtree Street, N.E.
Atlanta, Georgia 30303
Attention:    John R. Parks, Esq.

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the "copy to"
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

11

--------------------------------------------------------------------------------


        This Note shall be governed by and construed in accordance with the laws
(excluding conflicts of laws rules) of Illinois.

        Subject to the terms of the next succeeding paragraph and
notwithstanding anything to the contrary otherwise contained in this Note, but
without in any way releasing, impairing or otherwise affecting this Note or any
of the other Loan Documents (including without limitation any guaranties or
indemnification agreements) or the certain Environmental Indemnification
Agreement to which Maker is a party, or the validity hereof or thereof, or the
lien of the Mortgage, it is agreed that Payee's source of satisfaction of the
Indebtedness and Maker's other obligations hereunder and under the Loan
Documents other than any separate guaranty agreement or the Environmental
Indemnification Agreement is limited to (a) the Premises and proceeds thereof,
(b) rents, income, issues, proceeds and profits arising out of the Premises, and
(c) any separate guaranty or indemnification agreements guarantying or
indemnifying Payee with respect to the payment of any amounts due hereunder and
under the Loan Documents and/or Maker's performance hereunder and under the Loan
Documents; provided, however, that nothing herein contained shall be deemed to
be a release or impairment of said Indebtedness or the security therefor
intended by the Mortgage, or be deemed to preclude Payee from foreclosing the
Mortgage or from enforcing any of Payee's rights or remedies in law or in equity
thereunder, or in any way or manner affecting Payee's rights and privileges
under any of the Loan Documents or any separate guaranty or indemnification
agreements guarantying Maker's payment and/or performance hereunder and/or under
the Loan Documents.

        PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE
CONTRARY, MAKER SHALL PAY, AND THERE SHALL AT NO TIME BE ANY LIMITATION ON
MAKER'S PERSONAL LIABILITY FOR THE PAYMENT TO PAYEE OF:

(xxxiv)    the application of rents, security deposits, or other income, issues,
profits, and revenues derived from the Premises after the occurrence of an Event
of Default to the extent applied to anything other than (a) normal and necessary
operating expenses of the Premises or (b) the Indebtedness evidenced by the
Note. It is understood that any rents collected more than one month in advance
as of the time of the Event of Default shall be considered to have been
collected after the Event of Default;

(xxxv)    any loss, cost or damages arising out of or in connection with fraud
or material misrepresentations to Payee by Maker (or by any of its general
partners, officers, shareholders, members, or their agents, if applicable);

(xxxvi)    any loss, cost or damages arising out of or in connection with
Maker's use or misapplication of (a) any proceeds paid under any insurance
policies by reason of damage, loss or destruction to any portion of the
Premises, or (b) proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of any portion of the Premises, for purposes
other than those set forth in the Mortgage;

(xxxvii)    any loss, cost or damages arising out of or in connection with any
waste of the Premises or any portion thereof and all reasonable costs incurred
by Payee in order to protect the Premises;

(xxxviii)    any taxes, assessments and insurance premiums for which Maker is
liable under the Note, the Mortgage or any of the other Loan Documents and which
are paid by Payee (but not the proportionate amount of any such taxes,
assessments and insurance premiums which accrue following the date of
foreclosure [plus any applicable redemption period] or acceptance of a deed in
lieu of foreclosure);

(xxxix)    any loss, costs or damages arising out of or in connection with the
Maker's environmental covenants, warranties and representations contained in
Paragraph 31 of the Mortgage;

12

--------------------------------------------------------------------------------




(xl)    any loss, cost or damages arising out of or in connection with any
construction lien, mechanic's lien, materialman's lien or similar lien against
the Premises arising out of acts of omissions of Maker;

(xli)    any and all loss, costs or damages arising out of or incurred in order
to cause the Improvements to comply with the accessibility provisions of The
Americans with Disabilities Act and each of the regulations promulgated
thereunder, revealed in engineering reports delivered to Payee in connection
with the loan evidenced by this Note, as the same may be amended from time to
time which are required by any governmental authority;

(xlii)    any loss, damage, cost, expense and liability resulting from any act
of Maker or its general partners, shareholders, beneficiaries, or members, as
the case may be, to obstruct, delay or impede Payee from exercising any of its
rights or remedies under the Loan Documents;

(xliii)    the total Indebtedness in the event that (a) Maker makes an
unpermitted transfer of an interest in the Maker or in the Premises without the
prior written approval of Payee, or (b) Maker makes an unpermitted encumbrance
on the Premises or an interest in Maker without the prior written approval of
Payee; and

(xliv)    all costs and fees, including without limitation reasonable attorney
fees and costs, incurred by Payee in the enforcement of subparagraphs (i)
through (x) above.

With the exception of those items of liability specifically set forth in items
(i) through (xi) above, the lien of any judgment against Maker in any proceeding
instituted on, under or in connection with this Note shall not extend to any
property now or hereafter owned by Maker other than the interest of the Maker in
the Premises and the other security for the payment of this Note.

        This Note, together with the other Loan Documents and the certain
Environmental Indemnification Agreement executed by Maker, constitute the entire
agreement between the parties hereto pertaining to the subject matters hereof
and thereof and supersede all negotiations, preliminary agreements and all prior
or contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof and thereof.

        THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR
ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN,
OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
PARTIES.

        Maker acknowledges receipt of a copy of this instrument at the time it
was signed.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Maker has executed and delivered this Note as of
the day and date first above written.


 
 
MAKER:
 
 
GREAT LAKES REIT, L.P., a
Delaware limited partnership
 
 
By:
 
Great Lakes REIT, a Maryland real estate investment trust, its general partner
 
 
 
 
By:
 
/s/  JAMES HICKS      

--------------------------------------------------------------------------------

James Hicks, Treasurer

14

--------------------------------------------------------------------------------



QuickLinks


PROMISSORY NOTE D
